Order filed May 24, 2022.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00284-CV
                                   ____________

                       ALONZO MEJORADO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


     On Appeal from the County Court at Law No. 1 and Probate Court
                         Brazoria County, Texas
                     Trial Court Cause No. CI63118

                                    ORDER
      The notice of appeal in this case was filed April 14, 2022. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, appellant is ordered to pay the filing fee in the amount of
$205.00 to the clerk of this court on or before June 14, 2022. See id. If appellant
fails to timely pay the fee, the appeal may be dismissed for want of prosecution.

                                  PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Poissant.